Appeal from an award in favor of claimant. On February 17, 1930, claimant was working for the employer, an awning manufacturer, and while lifting a bundle of iron awning frames sprained his back and by reason thereof suffered a partial disability. Later and on November 17, 1933, while engaged in the same employment and while lifting an awning he again sprained his back and sustained disability. The Board has found the disability was contributed to by both accidents and has made the award against the employer and both the carrier which was the insurer at the time of the first accident and the carrier which was the insurer at the time of the second accident. The appellant carrier asserts that it is not liable in whole or in part for the award. The evidence sustains the finding of the Board. Award unanimously affirmed, with costs to the respondent Maryland Casualty Company against the appellants. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.